United States District Court
Northern District of California

o>)

sa DW

Zz

 

     

ii
Me an y.80 UNITED STATES DISTRICT COURT
Sl S a orn ) . ef
perk, US.DR CE Gauironli NORTHERN DISTRICT OF CALIFORNIA
- evei’ "86117
IN THE MATTER OF Case No.

ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
IN GOOD STANDING OF THE BAR
OF THE COURT

Lee Allan Hess #76764

 

TO: Lee Allan Hess

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective March 21, 2021, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California,

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule | 1-7(b)(1). On or before June 17, 2021, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active entiniberahite in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after June 17, 2021 absent further order of this
Court. |

IT IS SO ORDERED.

Dated: May 7, 2021

 

JAMES ATO
United ftates District Judge

 

 
